Interim Decision #1499

MAITEB OF OROYNOWEICI

In Visa Petition Proceedings
A.-14047448

•

Decided by Board Ai guat 19, 1966
Since the birth certificate of beneficiary (born out of wedlock in Poland in
1948) showing his father to be petitioner (a native and citizen of the United
States) reflects registration of such certificate in the Vital Statistics Bureau, which registration constitutes acknowledgment under Polish law, and
since acknowledgment by the natural father of a child born out of wedlock
in Poland constitutes legitimation, beneficial9%1s a "child" within the meaning of section 101(b) (1), Immigration and Nationality Act, as amended, and
eligible for nonquota status.

The case comes forward on appeal from the order of the District
Director, Chicago District, dated April 14, 1965, denying the visa
petition for the reason that the•beneficiary is not a "Child" . as defined
in section 101(b) (1) of the Aet, in that ha is not a. legitimate child.
The petitioner, a native and citizen of the United States, 56 years
old, male, seeks nonquota status on behalf of his child, - a native and
citizen of Poland, 17 years old, male. The petitioner admits that he
was not marriedto the mother of the beneficiary and that the beneficiary was 'born out of wedlock.
•
The District Director has concluded that the petitioner has failed
to furnish proof of establishment of paternity as required' by the
Family Law of Poland of 1946. The .file contains a report entitled
"Rights and Privileges of a Child Born Out of Wedlock, in 1948, in
Poland" furnished by the Library of Congress. 'It is believed that
the District Director's conclusion as to the effect of Polish law under
the circumstances of the case is misplaced.
In support of the' visa petition the petitioner has subinitted a birth
record issued by the Director of Vital Statistics and Bureau of Warsaw, Poland certifying that the beneficiary was born on June 5, 1948
in Wasewo, Ostrow-M.92, Poland. from father, Stanislaw Chojnowsld
(the petitioner) and mother HalinaChojnowski nee Witenski.
The report from the Library of Congress indicates that the Law of
287

Interim Decision #1499
1946, Concerning Family Law, provided three ways of establishing
the paternity of a child born out of wedlock, one of which was
acknowledgement by the father. Under Article 64, section 1, a father
may acknowledge his child born out of wedlock; and under section 9,
the acknowledgement shall be made in the form of an act before the
official of the Civil Status Registry. According to the law concerning the Civil Status Register of ±946, the civil status of a person is
established on the basis of the acts performed in the Civil Status
Register (Art. 1). Entries made 'in the Civil Status Register constitute conclusive evidence as to the events established in the Register, provided the Register is properly kept (Art. 42, section 1). Entries in the Register constitute proof of the events established by
them with respect to the birth, thus providing the answer to the
questions as to where the child was born, when, his sex, his first and
second name, the names of his father and mother.

The report from the Library of Congress states that both. the Law
of 1950 and the Law of 1964 state that all legal acts concerning the
legal status of a child and the establishment of the paternity of a
child, in particular,.should be determined according to the law existing at the time these acts were performed; hence, the provisions of the
Family Code of 1946 in the matter of the establishment of paternity,
were applicable. Article XXI, section 1 of the Law to Enforce the
Code of Domestic Relations of 1950, provides that the validity of
legal acts concerning the relationship between parents and children
which were performed before the Code of Domestic Relations took
effect shall be determined according to the provisions previously in

force. Article XII of the Code of Domestic Relations and Guardianship of 1964, which superseded the Law of 1950, contains a similar
provision. Under the Law of 1946 only a - child born out of wedlock
who was acknowledged by the father enjoyed the full legal status of
that of a child. born in wedlock (Art. 68).
The report goes on to state that the Code of Domestic Relations of
1950, and that of 1964, abolished all distinctions between children
born of legally married parents and those born out of wedlock. Article XXVII provides that whenever the paternity of a. man who is not
the husband of the mother has been determined, in any way provided
for by the law in force, before the day on which the Code df Domestic
Relations took effect (prior to October 1, 1950), the child shall have
all rights and duties in. regard to his father and: his family in. accordance with the Code of Domeitic Relations on the day on which the
Code of Domestic Relations went into force. The Law to Enforce the
Code of Domestic 'Relations and Guardianship, which superseded the
Law of 1950, contains a similar provision.
288

Interim Decision' # 1499
The petitioner herein has submitted a birth certificate relating to
the beneficiary which shows that the petitioner is the father of the
beneficiary and such birth certificate was registered. in the Vital Statistics Bureau. This registration constitutes conclusive evidence of
the events established in the Register and constitutes acknowledgement so as to render the child legitimate in accordance with the Law
of 1946. Under the Polish lavi the child is legitimate. The matter of
legitimation under Polish law is treated at length in Matter of K—,
8 L & N. Dec. 73. The appeal will be sustained.
ORDER: It is ordered that_ the appeal be sustained. and that
the vim petition be approVed for nonqnota status on behalf of the
beneficiary.

289

